Citation Nr: 1760489	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 10 percent for right knee instability.

5.  Entitlement to a rating in excess of 10 percent for residuals of partial meniscectomy of the right knee.

6.  Entitlement to a rating in excess of 10 percent for hypertension.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has been transferred to the Winston-Salem RO.

The Veteran initially requested a hearing before a Veterans Law Judge of the Board, but failed to appear for a hearing scheduled for September 2013.  The Veteran did not present good cause for missing the hearing and has not requested that his hearing be rescheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

This case was previously before the Board in August 2016 where the Board remanded the matter for additional evidentiary development.  

Thereafter, in a May 2017 rating decision, the RO granted service connection for erectile dysfunction with an evaluation of 0 percent effective June 19, 2009.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this issue is no longer in appellate status.
 
FINDINGS OF FACT

1.  The range of motion in the Veteran's lumbosacral strain has been shown to be functionally limited to 30 degrees or less; there is no showing or allegation of ankylosis in the spine; and prescribed bed rest has not been shown.
 
2.  The range of motion in the Veteran's left and right knees has not been functionally limited to 30 degrees of flexion, or 5 degrees of extension.

4.  The Veteran's right knee disability has caused no more than mild lateral instability.

5. The Veteran's partial meniscectomy of the right knee is currently asymptomatic; and the probative evidence of record does not reflect dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

6. The Veteran's hypertension has not been manifested by diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2017).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2017).

4.  The criteria for a rating in excess of 10 percent for right knee based on instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

5. The criteria for a rating in excess of 10 percent for residuals of partial meniscectomy of the right knee have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2017).

6. The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R.
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  VA examinations were also provided.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran's claim was remanded in 2016 to obtain additional VA examinations, which were conducted, and the Veteran's representative did not suggest any problems with the examinations.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Low Back Condition 

In March 2009, the Veteran filed his claim for an increased rating for his service-connected lumbosacral strain (previously rated as mechanical low back pain).  By a rating action of December 2009, the RO increased the rating to 20 percent, effective March 30, 2009 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran disagrees with the assigned evaluation and maintains entitlement to a higher rating.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the evidence of record does not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the period on appeal.  For example, at the March 2017 VA examination, the Veteran denied suffering from any incapacitating episodes that require bed rest as prescribed by a physician.  Further, the previous November 2009 VA examination showed that the Veteran did not have IVDS.  There is also no evidence showing that the Veteran had been prescribed any bed rest to treat his low back condition.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's low back condition under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Pertinent to the current appeal, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

VA examined the Veteran twice during this appeal's pendency.  At a VA examination in November 2009, the Veteran demonstrated forward flexion to 50 degrees (with pain beginning at 50 degrees), extension to 20 degrees with evidence of pain, lateral flexion 30 degrees bilaterally, and rotation to 40 degrees bilaterally.  The examiner indicated there was no additional loss of function or limitation of motion due to pain on movement, weakness or lack of endurance.  There was no evidence of muscle atrophy, muscle spasm, or tenderness.  No ankylosis of the spine was observed and no neurologic abnormalities were indicated.  See November 2009 Back Conditions Disability Benefits Questionnaire (DBQ).

Pursuant to the Board's August 2016 remand, the Veteran was provided another VA spine examination in March 2017.  On examination, he demonstrated forward flexion to 65 degrees, extension to 15 degrees, lateral flexion 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  Pain was noted on examination to cause functional loss.  The examiner indicated there was additional functional loss due to pain after three repetitions of repetitive-use testing was performed, but the repetitive motion testing only further limited the Veteran's forward flexion to 60 degrees.  See March 2017 VA contract examination for Back Conditions DBQ.   

Upon review of the evidence of record, the Board finds that the Veteran is adequately compensated by the assigned 20 percent evaluation based on limitation of motion.  The Board concludes that at no point throughout the appeal period has the Veteran demonstrated flexion consistent with a 40 percent rating.  For instance, at the November 2009 VA examination, he demonstrated flexion to 50 degrees, and in March 2017, he demonstrated forward flexion to 65 degrees.  Furthermore, treatment records document he was capable of some, limited motion of the lumbar spine.  In this regard, the Board notes that ankylosis of the spine was specifically denied.  In other words, his lumbar spine was not immobile or fixed at any point, and certainly not fixed in a position of flexion or extension.  As such, absent a showing of limitation of flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a disability rating higher than 20 percent is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5237.

Additionally, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the November 2009 VA examiner indicated pain on movement, there was no additional functional loss due to pain.  The examiner also determined that the Veteran did not have weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the spine was used repeatedly over a period of time.  

The Board observes that the Veteran reported experiencing pain on range of motion testing in March 2017.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this regard, medical evidence of record do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the presently assigned 20 percent rating. 38 C.F.R. § 4.59.  Here, the Veteran underwent repetitive motion testing at his 2017 VA examination but even after three rounds of testing the Veteran was still able to demonstrate 60 degrees of forward flexion, which again greatly exceeds the 30 degree limit required for a higher rating.

Thus, a higher rating is not warranted for the Veteran's back condition even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Lastly, the Board notes that the Veteran is already receiving a separate rating for radiculopathy associated with his service-connected lumbosacral strain. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Throughout the appeal period, on examination, no motor or strength deficits, reflex asymmetry, or sensory changes were noted; no other neurological abnormalities affecting the lower extremities were noted.  Moreover, neither radiculopathy nor sciatica was diagnosed.  Additionally, at no time during the appeal period, has the Veteran's service-connected lumbosacral strain resulted in bowel or bladder impairment.  As such, the Board finds that the Veteran does not have any additional neurological impairment associated with his service-connected lumbosacral strain which would warrant a separate disability rating.

Based on these findings, the Board concludes that a rating in excess of 20 percent for lumbosacral strain is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Knee Disability 

The Veteran is currently assigned a rating of 10 percent for degenerative joint disease of the right knee, and 10 percent for degenerative joint disease of the left knee under Diagnostic Code 5010, for arthritis.  Additionally, he is assigned a separate rating of 10 percent based on instability of the right knee under Diagnostic Code 5257; and assigned a rating of 10 percent for his partial meniscectomy of the right knee rated based on residuals under Diagnostic Code 5259.

Diagnostic Code 5010 evaluates arthritis due to trauma, which is to be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, Diagnostic Codes 5260 or 5261 for the knees). 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, limitation of flexion of the leg at the knee is rated at 10 percent if limited to 45 degrees, at 20 percent if limited to 30 degrees, and at 30 percent, which is the maximum evaluation available, if limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the leg at the knee is rated at 0 percent if limited to 5 degrees, at 10 percent if limited to 10 degrees, 20 percent if limited to 15 degrees, at 30 percent if limited to 20 degrees, at 40 percent if limited to 30 degrees, and at 50 percent if extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of knee motion is from 140 degrees (on flexion) to 0 degrees (on extension) to. See 38 C.F.R. § 4.71, Plate II.

In addition, VA regulations provide that "pyramiding," or evaluation of the same disability under various diagnoses, is to be avoided. 38 C.F.R. § 4.14.  VA has specifically found, however, that limitation of motion of the knee and instability of the knee are not duplicative or overlapping conditions, and that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97 (July 1997).  Separate ratings must be based on additional disability.

A November 2009 VA examination report reflects that the Veteran demonstrated right knee flexion to 90 degrees, left knee flexion to 110 degrees, and extension to 0 degrees for each knee.  There was objective evidence of pain on movement, but the examiner found no functional loss due to pain, weakness, or lack of endurance.  The Veteran denied symptoms of locking, but reported stiffness, giving way, and swelling.

Private treatment records of August 2010 reflect bilateral knee flexion to 135 degrees and extension to 0 degrees.  Records of August 2011 to December 2012 reflect bilateral knee flexion ranged from 110 to 115 degrees, and extension was at 0 degrees.  

A March 2017 VA examination report reflects he demonstrated bilateral knee flexion to 105 degrees and extension to 0 degrees.  The examiner noted objective evidence of pain on movement with functional loss due to pain.  There was decreased range of motion associated with pain following repetitive testing.  However, even after multiple rounds of range of motion testing, the Veteran still demonstrated range of motion from 0-100 degrees.  Joint testing was performed with normal findings for the left knee and slight instability for the right knee.  There was no evidence of recurrent subluxation or effusion.  Regarding the Veteran's history of partial meniscectomy of the right knee, the examiner indicated "no current symptoms" or any other residual signs due to removal of semilunar cartilage.

Upon review of the evidence of record, the Board finds that the weight of the evidence is against the finding that manifestations of degenerative joint disease of right knee and left knee more closely approximate the criteria for a higher rating under Diagnostic Code 5260 or Diagnostic Code 5261.  For the entire rating period on appeal, flexion ranged from 90 to 115 degrees, and extension was at 0 degrees (full extension), including after consideration of functional loss due to pain.  At no point has the Veteran been found to have limitation of flexion of the knee to 30 degrees, as required for a 20 percent rating under Diagnostic Code 5260.  Further, as the Veteran has not shown limitation of extension of the knees, a separate rating under Diagnostic Code 5261 is also not supported.  Therefore, the Board finds that the Veteran is adequately compensated by the assigned 10 percent evaluation and a higher rating under Diagnostic Code 5260 or Diagnostic Code 5261 for the entire increased rating period is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, increased ratings for the knee disorders are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms were supported by pathology consistent with the 10 percent rating assigned for the entire appeal period.  In this regard, the Board observes that the Veteran's complaints of pain and limitations due to pain, and reports thereof, are contemplated in the 10 percent presently assigned.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Specifically, even when considering the effect of the Veteran's pain and other functional loss, he still demonstrated range of motion following repetitive use of flexion to well in excess of the degree required for a higher rating.

Next, the Board observes that the Veteran is separately evaluated at 10 percent based on instability of the right knee under Diagnostic Code 5257, but finds that a higher rating is not warranted.  There is simply no evidence of record indicating moderate lateral instability or recurrent subluxation of the right knee throughout the rating period on appeal.  Although the Veteran has reported "giving way" of the right knee, upon clinical testing during the November 2009 VA examination, recurrent subluxation was not shown.  Likewise, taking into consideration the Veteran's history of slight lateral instability, the March 2017 VA examiner nevertheless found stable varus stress, negative Lachman test, and negative posterior drawer test.  That is, there is not clinical evidence of instability in either knee and the 10 percent rating for instability was based on the Veteran's credible reports of instability.

Here, the evidence of record is absent for any objective medical findings of moderate instability or subluxation.  Therefore, the Board finds that the overall disability picture for the Veteran's right knee based on instability does not more closely approximate the criteria for a 20 percent under Diagnostic Code 5257, and a higher rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran is also separately evaluated and in receipt of a 10 percent rating under Diagnostic Code 5259, which is the highest available for removal of symptomatic semilunar cartilage.  However, the evidence of record demonstrates that the Veteran's partial meniscectomy of the right knee is currently asymptomatic.  In fact, at the recent 2017 VA examination, the Veteran denied any recurrent symptoms.  Thus, the Board finds that the Veteran's symptomatology and impairment caused by partial meniscectomy are fully contemplated by the assigned maximum rating of 10 percent under Diagnostic Code 5259.  

While the rating schedule under Diagnostic Code 5258 allows for higher scheduler ratings for semilunar cartilage dislocated, a higher or separate 10 percent rating is not warranted in this case.  The record does not show frequent joint "locking," pain, and effusion as required under Diagnostic Code 5258.  As explained above, the Veteran's semilunar cartilage has been surgically absent and is rated accordingly based on residuals.  In fact, the Veteran's knee disability was not productive of recurrent symptoms or presented any symptoms of locking or effusion to warrant a rating under Diagnostic Code 5258.  In fact, at the 2017 VA examination, the examiner specifically found no locking, effusion, or residual pain from the meniscectomy.  Thus, the application of Diagnostic Code 5258 is not warranted.

Likewise, evaluating the Veteran's knee disability under Diagnostic Codes 5256, 5262 or 5263 is not applicable as there is no evidence of ankylosis, tibia and fibula impairment, specifically malunion or nonunion, or genu recurvatum at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased rating in excess of 10 percent for degenerative joint disease of the right knee under Diagnostic Code 5010; a rating in excess of 10 percent for degenerative joint disease of the left knee under Diagnostic Code 5010; a rating in excess of 10 percent for right knee based on instability under Diagnostic Code 5257; and for a rating in excess of 10 percent for residuals of partial meniscectomy of the right knee under Diagnostic Code 5259.  Accordingly, the claims must be denied.

Hypertension 

In March 2009, the Veteran filed a claim for increased rating for his hypertension which was denied by a rating action of December 2009.  

The Veteran's hypertension is rated under Diagnostic Code 7101, for evaluating hypertensive vascular disease.  Under the applicable Diagnostic Code, a 10 percent rating is assigned for diastolic blood pressure predominately 100 or more, or; systolic blood pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of predominantly 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A VA examination report of November 2009 reflects blood pressure readings of 140/81, 142/84, and 143/85.  The examiner noted that hypertension was being treated with continuous medication.  

Private treatment records reflect blood pressure readings of 136/86 in February 2009, 122/80 in July 2009, 128/70 in July 2009, 155/88 in March 2012, 140/80 in May 2012, 153/73 in August 2012, 148/100 in September 2012, 124/78 in October 2012, and 134/98 in December 2012.  

A VA examination of March 2017 reflects blood pressure readings of 155/106, 152/102, and 152/102 with an average blood pressure reading of 152/102.  There were no other complications, condition, or symptoms related to hypertension indicated.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension.  As demonstrated above, there are no recordings of diastolic pressure of 110 or more; or systolic pressure of 200 or more, as required for a 20 percent rating under Diagnostic Code 7010.  VA and private treatment records reflect that the Veteran's hypertension has been managed by continuous medication with no history of diastolic readings predominantly 110 or more; or systolic readings of predominantly 160 or more which is consistent with the assigned 10 percent rating.  As such, the Board finds that the overall disability picture for the Veteran's hypertension does not more closely approximate a 20 percent rating under the applicable Diagnostic Code during the appeal period, and a higher rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Further, the Board notes that as there is no evidence of hypertensive heart disease or medical opinion to the contrary, a separate compensable disability rating for hypertensive heart disease and other types of heart disease under Diagnostic Code 7101 is not applicable in this case.  See Note (3) to Diagnostic Code 7101.  

Based on the foregoing, the Board finds that an increased rating for hypertension in excess of 10 percent under Diagnostic Code 7101 is not warranted.


ORDER

A rating in excess of 20 percent for lumbosacral strain is denied.

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

A rating in excess of 10 percent for right knee based on instability is denied.  

A rating in excess of 10 percent for residuals of partial meniscectomy of the right knee is denied.

A rating in excess of 10 percent for hypertension is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


